Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a second mounting block to which a plurality of second fixing brackets into each of which a second fitting member provided at the opposite end of the brake hose is inserted or moving brackets are attached and fixed; and a horizontal driving unit configured to drive the moving brackets to move left and right, wherein the first and second fitting members of the brake hose are universal fitting members laid out to reflect the interference characteristics between the brake hose and peripheral components, wherein the second mounting block comprises a plurality of vertical supports in a shaft shape for fixing brackets and a plurality of vertical shafts protruding from the interior of the vertical supports and having the second fixing brackets or the moving brackets selectively attached thereto, and wherein the vertical shafts having the moving brackets attached thereto pivot left and right a predetermined number of times and by a predetermined angle due to the operation of the horizontal driving unit, wherein the second fitting member provided at the opposite end of the brake hose attached to a front wheel of a vehicle is attached to the vertical shaft by the moving bracket, and wherein the second fitting member provided at the opposite end of the brake hose attached to a rear wheel of the vehicle is attached to the vertical shaft by the second fixing bracket.  Therefore the claims are found allowable over the current . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        4/20/2021